233 S.W.2d 306 (1950)
TAYLOR
v.
STATE.
No. 24923.
Court of Criminal Appeals of Texas.
October 25, 1950.
None on appeal for appellant.
George P. Blackburn, State's Atty., of Austin, for the State.
BEAUCHAMP, Judge.
Appellant was sentenced to two years in the penitentiary upon his conviction under an indictment charging attempt to commit burglary.
We find no bills of exception in the record. There are no exceptions to the court's charge and no argument has been presented on behalf of appellant. The evidence is circumstantial, but we think sufficient to sustain the jury's verdict.
Appellant, with another, was seen by officers leaving the back door of a drug store in the City of Coleman at a late hour of the night. They pursued him and arrested him and they testify positively that he is one of the men they saw leaving the door which proved to have been damaged in what was evidently an attempt to force entrance into the drug store. The three owners of the drug store testified, among other things, that there was considerable personal property in the drug store and that they had not given consent to appellant, or anyone else, to break into the store. Naturally, the only evidence of intent is circumstantial.
Appellant testifying in his own behalf denied any connection with or knowledge of the attempted burglary. This was inconsistent with and contradictory of the evidence given by the officers. The jury failed to accept appellant's evidence in the case and their finding, under the facts of this case, cannot be disturbed.
The judgment of the trial court is affirmed.